Citation Nr: 1727589	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-27 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial asthma prior to May 1, 2011, on an extraschedular basis.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) prior to May 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to August 1989. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in February 2011.  

In August 2013, the Board granted a rating of 100 percent for bronchial asthma from May 1, 2012, forward, denied a rating in excess of 30 percent for that disability prior to May 1, 2012, and remanded the issue of a TDIU prior to May 1, 2012.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand.  In a March 2015 Order, the Court granted the Motion and remanded the case to the Board.

In May 2015, the Board granted a rating of 100 percent for bronchial asthma beginning May 1, 2011, and denied a rating in excess of 30 percent, and a TDIU, prior to May 1, 2011.  The Veteran again appealed the decision to the Court.  In September 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand, requesting remand of those portions of the Board's decision that denied a rating in excess of 30 percent for bronchial asthma on an extraschedular basis, prior to May 1, 2011, and a TDIU prior to May 1, 2011.  In a September 2016 Order, the Court granted the Motion and remanded the case to the Board.  As stated in the Motion, the Veteran did not contest the Board's denial of a rating in excess of 30 percent on a schedular basis and requested that the Board dismiss the appeal as to that claim.  Therefore, that part of the May 2015 Board decision became final and is no longer on appeal.

In February 2017, the Board remanded both issues for readjudication by the AOJ.

In a June 2017 appellate brief, the Veteran's representative advanced arguments that appear to question the propriety of a November 2000 rating decision that reduced the rating for the Veteran's asthma, from 60 to 30 percent.  The Veteran did not appeal that rating decision and VA did not receive any new evidence within one year of providing notice of the decision.  As such, the November 2000 rating decision became final.  Its merits are therefore not for appellate consideration at this time.

The issue of entitlement to a TDIU prior to May 1, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's bronchial asthma presents such an exceptional disability picture that the available schedular evaluations for the disability are inadequate.


CONCLUSION OF LAW

The criteria for referral for extraschedular consideration of a rating in excess of 30 percent for bronchial asthma prior to May 1, 2011, have not been met.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in September 2008, . subsequent to the initial AOJ decision in September 2006.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, given sufficient time to respond and the AOJ readjudicated the case by way of the supplemental statement of the case issued in October 2012 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, Social Security disability records, VA examination reports dated in September 2006 and May 2012 and lay statements from the Veteran.

VA provided VA examinations to determine the severity of the Veteran's asthma.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Increased Rating for Asthma on an Extraschedular Basis

At issue is whether the Veteran is entitled to a rating in excess of 30 percent for bronchial asthma prior to May 1, 2011, on an extraschedular basis.  As explained in the introduction, the Board's May 2015 denial of a rating in excess of 30 percent for bronchial asthma on a schedular basis became final and is no longer on appeal.  The Board acknowledges that the Veteran's representative, in a June 2017 appellate brief, has put forward arguments related to the Veteran's use of corticosteroids.  The Board accepts these arguments as evidence in support of the Veteran's claim of an increased rating for bronchial asthma on an extraschedular basis.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran is diagnosed with, and service-connected for, asthma.  Prior to May 1, 2011, this disability is rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602, which pertains to bronchial asthma.  Under Diagnostic Code 6602, a 30 percent evaluation is warranted for bronchial asthma for the following:  forced expiratory volume (FEV-1) of 56 to 70 percent predicted, or; FEV-1/ forced vital capacity (FVC) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

As demonstrated by the above diagnostic criteria, asthma is rated based on pulmonary function, the type and frequency of treatment (both as to medications and visits to the physician), and the frequency of attacks, to include episodes of respiratory failure.  These criteria are consistent with the nature of asthma, which is defined as recurrent attacks of paroxysmal dyspnea, with airway inflammation and wheezing due to spasmodic contraction of the bronchi.  See Dorland's Illustrated Medical Dictionary 168 (32nd ed. 2012).

A September 2006 VA examination reveals that the Veteran's current medications for bronchial asthma include Formoterol, Levalbuterol, Mometasone and Albuterol.  He had been prescribed prednisone tapers in the past.  He had wheezing on a daily basis.  Changes in weather and seasons affected him.  The Veteran produced phlegm on a nondaily basis, that was usually clear.  He could walk optimally for one eighth of a mile.  The Veteran reported that he was not working at that time and that he had difficulty sustaining employment due to his asthma.  He indicated having exacerbations two to three times per month that require bed rest.  Physical examination revealed that the Veteran was in no acute distress.  Pulse oximetry was 97 percent.  There was no neck vein distention.  Lungs were clear.  P2 was not extenuated.  There was no right ventricular heave.  No evidence of cyanosis, clubbing or edema.  Pre-bronchodilator shows actual FVC-1 was 1.27 and FEV-1/PVC was 49 percent.  Unfortunately, the pulmonary function test results did not reveal the actual results for post-bronchodilator function.  However, there was a notation that there was no significant change in post-bronchodilator function from the November 2004 test.

A July 2008 examination for Social Security Disability purposes reveals that the Veteran reported daily symptoms of shortness of breath and wheezes with occasional cough.  Generally, he used an inhaler two to three times a day.  On bad days, he also found it necessary to use a nebulizer that he had at home.  His asthma did not require an emergency room visit for at least the last one and a half years since he had begun using the nebulizer.  He has had no episodes of pneumonia.  The Veteran reported that he can walk approximately one block before becoming short of breath.  The physician noted that the Veteran's reactive airway disease was severe by history, but clinically inactive at that time.  

The Veteran was provided with another VA examination in May 2012.  The examiner noted that the Veteran's medications at the time of the examination were advair, twice a day; albuterol inhaler, approximately seven times a day.  The Veteran was also on prednisone recently for respiratory problems.  The examiner noted that the Veteran's respiratory conditions require intermittent courses or bursts of systemic (oral or parenteral) corticosteroids twice in the past twelve months.  He also uses inhalational bronchodilator therapy intermittently.  The examiner noted that the Veteran had asthma attacks with episodes of respiratory failure four or more times per week in the past twelve months.  The Veteran saw his primary care physician at least three times in the past twelve months for asthma, but less frequently than monthly.  Post-bronchodilator function FEV-1 was 81 percent predicted and FEV-1/FVC was 74 percent.  

During the appeal period, the Veteran has submitted several lay statements addressing his asthma symptoms.  See statements from July 2006, September 2006, and January 2012.  In July 2006, he stated that his asthma had worsened and that he had not been able secure or maintain a job since the rating for his asthma had been reduced (from 60 to 30 percent, effective March 1, 2001).  In September 2006, he stated that he could not walk down the block before he started wheezing.  In January 2012, he indicated that his asthma limits his ability to walk a block or climb a flight of stairs.  

More recently, in June 2017, the Veteran's representative submitted an appellate brief that cites evidence of steroid or corticosteroid treatment.  The brief cites a November 2000 medical statement that shows current use of Flovent and December 2004 VA examination that shows current use of Prednisone.  These pieces of evidence predate the rating period on appeal and are therefore not relevant to the present claim.  The brief also cites January 2007 VA treatment records showing that Flunisolide was prescribed.  A review of those records, however, reflects that Flunisolide was prescribed for treatment of the Veteran's allergic rhinitis, not his asthma.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for bronchial asthma is inadequate.  Rather, the evidence shows that, prior to May 1, 2011, the Veteran's asthma manifested through symptoms including shortness of breath, wheezing, and coughing, resulting in a limited capacity to walk long distances.  He also reported exacerbations two to three times per month that required bed rest.  The Veteran's functional impairment is the result of his limited pulmonary function and asthma-related exacerbations.  As already stated, Diagnostic Code 6602 contemplates such symptomatology and disability picture, including the Veteran's documented use of corticosteroids at different points in time.  Therefore, a comparison between the level of severity and symptomatology of the Veteran's bronchial asthma with the established criteria found in the rating schedule for bronchial asthma shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Board has determined that the evidence does not indicate that the Veteran's bronchial asthma has rendered impracticable the regular schedular standards for rating such disability during the appeal period.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 30 percent for bronchial asthma prior to May 1, 2011, on an extraschedular basis is denied.


REMAND

The Veteran seeks entitlement to a TDIU prior to May 1, 2011.  In August 2013, the Board remanded this issue for additional evidentiary development.  Pursuant to this remand, VA obtained a September 2013 addendum opinion addressing whether the Veteran's asthma rendered him unemployable.  

After reviewing the record, the September 2013 VA examiner stated that, as she did not have access to the Veteran's work history or work record from prior to May 2012, it would be speculative to give an opinion as to whether he would have been unemployable.  However, she reiterated that, at the time of the May 2012 VA examination, the Veteran's asthma was not well-controlled by the amount of times he used his inhaler and nebulizer, but that he would have been able to work once the asthma symptoms were better-controlled, and that the records indicated that in 2008 his asthma was inactive.  She further stated that the Veteran's pulmonary function tests were reviewed, and that, short of the Veteran being hospitalized and on a ventilator, of which there was no documentation, he would be employable.  

The September 2013 VA addendum opinion is inadequate for rating purposes since it failed adequately explain why it could not opine on the Veteran's unemployability.  See September 2016 Joint Motion for Partial Remand.  Thus, an adequate opinion is not of record and a remand is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, VA should ask a VA examiner to provide a retrospective opinion as to the Veteran's employability between July 7, 2006 (date of claim) and May 1, 2011.


Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the individual who provided the September 2013 VA opinion, or another examiner if that individual is unavailable, to provide an addendum statement.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should retrospectively describe the Veteran's functional impairment caused by his service-connected asthma between July 7, 2006 (date of claim) and May 1, 2011.  In particular, the examiner should elaborate on how symptoms related to such disability would have affected the Veteran's capacity to do both physical and sedentary work.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


